Citation Nr: 0634541	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-07 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for degenerative disc disease, lumbar spine, for the 
period March 7, 2002, to May 31, 2005.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease, lumbar spine, from 
June 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to August 
1980, June 1986 to January 1987, and April 1987 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2003, a statement of the case was 
issued in January 2004, and a substantive appeal was received 
in March 2004.  The veteran requested a travel Board hearing 
which was scheduled in March 2006; however, he failed to 
appear.


FINDINGS OF FACT

1.  For the period March 7, 2002, to January 8, 2004, 
considering pain and functional loss due to pain, 
degenerative disc disease, lumbar spine, does not result in 
severe intervertebral disc syndrome, severe limitation of 
motion, severe strain, loss of forward flexion to 30 degrees 
or less, objective neurological abnormalities, or 
incapacitating episodes lasting at least 4 weeks during a 12 
month period. 

2.  From January 9, 2004, degenerative disc disease, lumbar 
spine, is productive of forward flexion of the thoracolumbar 
spine 30 degrees or less with pain, but without objective 
findings of unfavorable ankylosis of the thoracolumbar spine, 
and no evidence of incapacitating episodes of at least 6 
weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  For the period March 7, 2002, to January 8, 2004, the 
criteria for entitlement to a disability rating in excess of 
30 percent for degenerative disc disease, lumbar spine, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified as 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).

2.  From January 9, 2004, the criteria for entitlement to a 
40 percent disability rating (but no higher) for degenerative 
disc disease, lumbar spine, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5235 - 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2002.  
The letter predated the June 2003 rating decision.  See id.  
Subsequently, the veteran was issued VCAA letters in October 
2003 and May 2005.  Collectively, the VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The June 2002, October 2003, and May 
2005 letters have clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim, but there has been 
no notice of the types of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
him, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO has furnished the veteran with 
several VCAA letters advising the veteran of the evidence 
necessary to support his increased rating claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to an increased rating, any questions 
as to the appropriate effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in April and September 2003, and June 2005.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.


I.  Procedural History

Service connection is in effect for degenerative disc 
disease, lumbar spine, rated 10 percent disabling, from May 
28, 1988 to January 23, 1997, and 20 percent disabling, from 
January 24, 1997.  In March 2002, the veteran filed a claim 
for an increased rating.  A June 2003 rating decision 
assigned a 30 percent disability rating, effective March 7, 
2002.  The veteran perfected an appeal as to the disability 
rating assigned.  An October 2005 supplemental statement of 
the case shows that the RO assigned a 40 percent disability 
rating, effective June 1, 2005.  Although an increased rating 
was granted, the issue remains in appellate status, as the 
increased rating was not assigned for the entire appeal 
period nor was the maximum schedular rating assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).


II.  Factual Background

As noted, in March 2002 the veteran filed a claim for an 
increased disability rating for his service-connected lumbar 
spine disability.  In support of his claim, he submitted 
February 2001 correspondence from his employer, VA, which 
stated that the veteran had been employed with VA from 1994 
to 2000, and always complained of back problems and used much 
of his vacation as well as his sick leave due to his back 
problems.

The veteran sought VA outpatient treatment in March 2003.  He 
complained of chronic low back pain, and reported taking 200 
milligrams of Advil.  On physical examination, there was no 
loss in lumbar spine lordosis.  He was able to walk on his 
heels and toes without difficulty.  Range of motion testing 
revealed active forward flexion from 0 to 70 degrees, and 
passive forward flexion from 0 to 80 degrees.  Lateral 
bending was 0 to 30 degrees, actively, and 0 to 40 degrees, 
passively, bilaterally.  Extension was 0 to 20 degrees and 0 
to 30 degrees.  There was tender mid spinous process and 
vertebral muscles at L4-L5.  Deep tendon reflexes were 2 +/2+ 
bilaterally.  Muscle strength in the lower extremities was 
5/5 bilaterally.  Straight leg raising was 90 degrees 
bilaterally.  The assessment was chronic low back pain.

In April 2003, the veteran underwent a VA examination.  The 
veteran reported that since injuring his back due to falling 
from a chair in service in 1988, he had chronic low back pain 
worse with cold weather or prolonged sitting, standing, 
bending, and lifting.  He reported pain radiating into both 
legs, but mostly his right leg.  He reported numbness most 
frequently in the right toe.  He reported being unable to 
drive for too long because his right foot will go numb.  He 
denied a history of loss of bowel or bladder function.  On 
physical examination, there was bilateral paraspinal muscle 
spasm and tenderness in the lower lumbar region and over the 
midline spine.  There was some loss of lumbar lordosis noted.  
Range of motion was diminished.  Flexion was from 0 to 60 
degrees; extension was from 0 to 15 degrees; right lateral 
flexion was from 0 to 20 degrees; left lateral flexion was 
from 0 to 20 degrees; right rotation was from 0 to 15 
degrees; and, left rotation was from 0 to 15 degrees.  The 
examiner noted pain at the extreme of each motion.  Straight-
leg raising test was positive on the right at about 35 
degrees and on the left at 50 degrees in both the sitting and 
supine positions.  Range of motion of the lumbar spine was 
additionally limited by pain, but not by fatigue, weakness, 
lack of endurance or incoordination.  There was no evidence 
of abnormal weightbearing.  The veteran had normal posture 
and gait, and he was able to ambulate without the need of an 
assistive device.  On neurologic examination, his bilateral 
Achilles reflexes were diminished to 1 plus, but the right 
reflex seemed to be diminished in comparison to the left.  
Otherwise, the patellar and other reflexes were normal and 
symmetric at 2 plus, bilaterally.  The toes were downgoing, 
bilaterally.  On sensation testing of the upper extremities, 
sensory was intact to light touch.  On sensation testing of 
the lower extremities, sensory was diminished in the L4-5 
nerve root distribution of the right lower extremity but was 
otherwise normal.  On motor strength testing of the upper 
extremities, motor function was 5/5 in the bilateral upper 
extremities.  There was no muscle atrophy noted.  Motor 
strength testing of the lower extremities was 5/5 in the left 
lower extremity, but diminished to 4.5 in the right lower 
extremity, without muscle atrophy.  The examiner summarized 
that physical examination revealed bilateral paraspinal 
muscle spasm, tenderness, reduction of range of motion, and a 
positive straight-leg raise, bilaterally, more so on the 
right side, which is the symptomatic side.  Mild weakness was 
noted in the right lower extremity without atrophy, and there 
was sensory impairment in the L4-5 nerve root distribution as 
well as reduction in the bilateral Achilles reflexes, more 
prominent on the right side.  A lumbar spine x-ray showed 
spondylosis.  The diagnosis was degenerative disc disease, 
lumbar spine, progressed to lumbar radiculopathy.  The 
examiner noted that the veteran has limitations of frequent 
bending, prolonged sitting and heavy lifting due to his 
lumbar condition.  

In May 2003, the veteran sought VA outpatient treatment 
complaining of localized pain with occasional numbness in the 
left foot.  He denied any radicular pain, motor weakness, or 
bladder and bowel symptoms.  He reported working a desk job 8 
hours per day.  He reported that he does not maintain an 
active lifestyle due to low back pain.  The physical 
examination was consistent with mechanical low back pain, 
given normal neurological examination.  Due to lack of 
medical records, it was difficult to assess his current back 
pain.  An MRI of the lumbar spine and EMG of LT lower 
exterior due to complaints of sensory deficits were 
recommended.  The veteran reported no interest in any 
treatments and that the purpose of his visit was just to 
evaluate his symptoms for documentation purposes only.  An 
MRI revealed mild degenerative changes at L2-3 and L3-4.  At 
L4-5 there was disc space narrowing, disc bulging and facet 
joint enlargement resulting in right greater than left 
lateral recess stenosis and mild bilateral foramina 
narrowing, right greater than leg.  

In June 2003, the veteran underwent an EMG.  The impression 
was abnormal EMG.  The findings were consistent with chronic 
neuropathic changes at the L4 myotome, consistent with a 
chronic radiculopathy at the respective root level.

In July 2003, the veteran sought VA outpatient treatment 
complaining of localized pain with occasional numbness in the 
left foot.  He denied any radicular pain, weakness, or bowel 
or bladder symptoms.  Range of motion testing revealed 
forward flexion of 0 to 70 degrees, extension to 5 degrees, 
and lateral bending to 20 degrees.  

In September 2003, the veteran underwent another VA 
examination of his lumbar and cervical spine disabilities.  
He reported that because of severe pain in his back down his 
cervical spine, he could not go to work for three days and 
could not drive because his legs were getting numb.  He 
reported symptoms on a constant basis, as often as a daily 
basis.  During flare-ups, he can do nothing, just stay in bed 
all day long.  His pain radiates from neck down.  He had not 
been recommended by a physician to have bed rest for his 
spine condition.  He reported functional impairment resulting 
from his spine condition, which he described as pain.  He 
reported time loss from work six days in total.  With regard 
to his cervical spine, he had painful range of motion on a 
constant basis, radiating from his neck down.  He reported 
being able to brush his teeth, walk, shower, climb stairs, 
dress, and sometimes drive a car, but an inability to cook, 
shop, vacuum, garden, take out trash, or push a lawnmower due 
to pain.  His posture was normal.  His gait was normal with 
ten steps of heel, toe and tandem walking.  He was able to 
change position and get on and off the examination table 
without difficulty.  His gait was steady and predictable.  He 
required no assistive aid to ambulate across the room.  
Physical examination was conducted of the cervical and lumbar 
spine.  With regard to the lumbar spine, he was noted to have 
parvertebral muscle tenderness and spasm.  Straight leg 
raising test was positive bilaterally.  He did not want to 
have range of motion testing of his lumbar spine because of 
aggravation of his back pain over the last few days and fear 
of it getting worse.  The upper and lower extremities motor 
function was normal.  The upper and lower sensory function 
was normal.  There was no change in the VA established 
diagnoses of lumbar radiculopathy and degenerative disc 
disease.  

In November 2003, the veteran sought private outpatient 
treatment complaining of back pain.  The examiner advised bed 
rest two to three days whenever back pain returns.  

On January 9, 2004, the veteran sought VA outpatient 
treatment for congenital unilateral kidney, and low back 
pain.  Range of motion testing reflected forward flexion of 0 
to 30 degrees, and extension of 0 to 10 degrees.  He had 
significant tenderness to palpation of the lower paraspinal 
muscles with mild spasm.  He had extreme pain on straight leg 
test.  He was unable to perform Fabere's tests as he was in 
significant pain.  He had some numbness to touch in the 
first-third toes on the right foot.  The assessment was 
chronic low back pain, mechanical in nature, likely secondary 
to lumbar lateral recess right more than left stenosis which 
also accounts for numbness of right leg through nerve 
distribution which the examiner opined was not quite right as 
his symptoms suggest multiple nerves rather than just L4-L5.  
The examiner noted that the veteran was able to get on and 
off the examination table with mild difficulty.  When 
attempting to place him in position to perform testing of 
Fabere's, Gaenslen's or in even attempting to evaluate for 
hamstring tightness, he exhibited a significant amount of 
guarding to the point that it was impossible to fully 
evaluate the SI joint or any contribution of his pain from 
tight muscle structures.

On January 12, 2004, the veteran sought VA physical therapy 
orthopedic consultation for lumbar stabilization.  Lumbar 
range of motion was limited in all planes due to pain.  
Lumbar flexion was to 50 degrees, extension was to 20 
degrees, lateral flexion was to 30 degrees, and rotation was 
not tolerable per the veteran.

The veteran underwent a VA examination in June 2005.  He 
reported pain in his back worse in cold weather, and reported 
experiencing pain when he gets up every morning.  He reported 
having to slide out of bed and having to sometimes get into 
the shower for 30 minutes to loosen his back.  He took Motrin 
when his back gets really bad, about once a week.  He 
reported pain in his mid tailbone radiating to his feet, 
right greater than left, about two times per week.  He also 
reported pain radiating up to his neck about once a week.  He 
reported approximately 4 to 6 days per month of lost time 
from work over the winter due to his back and neck pain.  He 
used heating pads which help somewhat.  His current job was 
an accounting technician which requires him to sit all day at 
a computer.  He could sit for about two hours and then had to 
stretch, get up, and do something else.  He could not bend 
over to pick up things, and he could not walk more than about 
four blocks.  He had to walk slowly, especially in the 
winter, as the pain will increase to a 9 out of 10 in cold 
weather.  He used no assistive devices.  Physical inspection 
of the lumbosacral spine revealed decreased lumbar lordosis 
but no evidence of scoliosis or kyphosis.  There was no 
evidence of erythema, edema, or swelling.  There was 
tenderness to palpation over the right posterosuperior iliac 
spine as well as over the right paralumbar musculature.  
There was tenderness over the L5-S1 junction.  There were no 
spasm or trigger points noted in the paralumbar musculature.  
There was exquisite point tenderness over the posterior iliac 
spines bilaterally.  There was tenderness over the right 
sciatic notch.  Range of motion was flexion 0 to 15 degrees 
with pain, extension was to 20 degrees, right and left 
bending was 30 degrees, and right and left rotation was 30 
degrees without significant pain.  Deep tendon reflexes were 
2 plus with augmentation bilaterally at the ankle and knee.  
There was decreased pin sensation over the dorsal aspect of 
the right foot.  Straight-leg raise test caused pain at 45 
degrees bilaterally.  Cross straight-leg raise test also 
caused pain at 45 degrees.  The examiner also conducted a 
physical examination of the cervical spine.  The examiner 
diagnosed retrolisthesis of C5 and C6 with bilateral 
foraminal narrowing; multilevel degenerative disc disease of 
the lumbar spine with x-rays showing diffuse degenerative 
disc changes of the lumbar spine with sacralization of L5; 
and osteoarthritis of sacroiliac joints.


III.  Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.


IV.  Analysis

The RO has rated the veteran's disability under the old 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine, and under the new Diagnostic Code 5242, 
pertaining to degenerative arthritis of the spine.  Per the 
June 2003 rating decision, a 20 percent disability rating was 
assigned in consideration of moderate limitation of motion 
under Diagnostic Code 5292, and an additional 10 percent 
disability rating was assigned in consideration of the 
veteran's functional loss due to painful motion.  See DeLuca, 
supra.  Thus, a 30 percent disability rating was assigned, 
effective March 7, 2002, to May 31, 2005.  The 40 percent 
disability rating was assigned per the general spine criteria 
for degenerative arthritis of the spine, Diagnostic Code 
5242, effective June 1, 2005.

Under the old criteria for intervertebral disc syndrome, DC 
5293, there is no evidence of severe recurring attacks with 
intermittent relief.  As noted, the veteran's employer 
indicated that the veteran has used vacation and sick leave 
due to his back problems.  At the September 2003 VA 
examination, the veteran reported missing work; however, it 
appeared that such absence was due to a combination of his 
lumbar spine and cervical spine disabilities.  He 
specifically stated that a medical provider had not 
recommended bed rest, although the Board does acknowledge the 
November 2003 private medical record which recommended bed 
rest for two to three days whenever his back pain returns.  
While acknowledging that the veteran has missed time from 
work, and at times incurs flare-ups of his lumbar spine 
disability requiring bed rest, the evidence does not support 
a finding approximating or equating severe recurring attacks, 
the criteria for the next higher rating under the old DC 
5293. 

Under the old criteria for limitation of motion of the lumbar 
spine, DC 5290, the record shows that the veteran sought 
outpatient treatment in March 2003 and active forward flexion 
was 0 to 70 degrees and passive forward flexion was 0 to 80 
degrees.  On VA examination in April 2003 flexion was 0 to 60 
degrees, extension was 0 to 15 degrees, and right and left 
bending were 0 to 20 degrees.  With regard to pain on motion, 
pain was present at the extreme of motion.  The examiner 
specifically noted range of motion additionally limited by 
pain, but there was no additional limitation of motion due to 
fatigue, weakness, lack of endurance, or incoordination.  A 
July 2003 outpatient treatment record reflected flexion of 0 
to 70 degrees, extension to 5 degrees, and lateral bending to 
20 degrees.  According to 38 C.F.R. § 4.71a, Plate V, the 
normal findings for range of motion of the lumbar spine are 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees.  Considering pain and functional 
loss due to pain, at most there was painful motion on forward 
flexion at 60 degrees and at 5 degrees of extension on 
examinations in 2003.  The more limited range of motion 
findings in 2003 do not approximate or equate to severe 
limitation of motion of the lumbar spine, the criteria for 
the next higher rating under the old DC 5290.

Under the old criteria for lumbosacral strain, DC 5295, 
severe impairment such as listing of the spine, marked 
limitation of motion, osteoarthritic changes, or abnormal 
mobility were not demonstrated in VA outpatient treatment 
records or at the VA examinations, as there were no findings 
of postural abnormalities, abnormality of musculature of the 
back, muscle spasm or guarding severe enough to result in an 
abnormal gait, or abnormal contour of the spine.  The 
reported findings do not approximate or equate to severe 
impairment, the criteria for the next higher rating under the 
old DC 5295.

Under the interim DC 5293, the orthopedic manifestations, 
that is, pain and functional loss due to pain as evidenced by 
limitation of motion does not approximate or equate to severe 
limitation of motion as previously discussed as forward 
flexion was to 60 degrees with pain on examinations in 2003.

Moreover, no objective neurological abnormalities, to include 
bowel or bladder impairment, were documented in the VA 
outpatient treatment records and VA examinations.  In April, 
May, and July 2003, the veteran specifically denied any bowel 
or bladder impairment.  As for incapacitating episodes, the 
objective evidence does not support a finding of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during a 12 month period, the 
criteria for the next higher rating under the interim 
criteria of DC 5293.

Under the current DC 5243, there was no change in criteria 
for rating DDD on the basis of incapacitating episodes.  
Again there is no factual basis to consider a separate rating 
for objective neurological abnormality as no such abnormality 
was shown on any of the VA examinations.  

As for orthopedic manifestations under the General Rating 
formula, which are the same criteria for the current DCs 5237 
and 5242, the objective findings of range of motion in 2003 
do not approximate or equate to limitation of forward flexion 
of the lumbar spine to 30 degrees or less.  However, the 
objective evidence of record, specifically a January 9, 2004 
VA outpatient treatment record, does show that the veteran's 
forward flexion of the lumbar spine was 0 to 30 degrees, and 
he had significant tenderness to palpation of lower 
paraspinal muscles with mild spasm.  Three days later, the 
veteran sought physical therapy orthopedic consultation, and 
his lumbar spine range of motion was limited in all planes 
due to pain, with lumbar flexion to 50 degrees.  Although it 
appears that on January 12, the veteran's lumbar flexion had 
minimally improved, the Board finds that in light of the 
January 9 objective findings, and the subsequent objective 
findings in June 2005, the veteran's lumbar spine disability 
more nearly approximates a 40 percent disability rating.  
Such rating is assigned effective January 9, 2004.

Thus, per this Board decision, a 40 percent disability rating 
is assigned from January 9, 2004; however, the Board finds a 
higher rating is not warranted under the new spine criteria 
for intervertebral disc syndrome and for the remaining 
disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

With regard to rating the veteran's disability under the 
criteria for intervertebral disc syndrome, the VA medical 
examinations of record and private medical records do not 
reflect the incurrence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Thus, a 60 percent disability rating is not warranted under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

Under the general rating formula for diseases of the spine, a 
disability rating in excess of 40 percent is also not 
warranted.  Specifically, a 40 percent disability is 
currently assigned to the veteran's lumbar spine disability 
as the objective medical evidence reflects that forward 
flexion of the thoracolumbar spine is 30 degrees or less.  
Upon review of the objective findings of record, there has 
never been any finding of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, a 50 percent disability rating is 
not warranted for the veteran's lumbar spine disability.  

The new regulations explicitly take pain upon motion into 
account; therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 40 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

With regard to neurologic abnormalities, the Board 
acknowledges the objective findings of decreased pin 
sensation over the dorsal aspect of the right foot, and the 
veteran's subjective complaints of tingling and numbness of 
the right foot; however, based on the objective findings of 
record, there is no persuasive evidence of any other 
neurologic manifestations associated with the lumbar spine 
disability which require separate compensable ratings.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  The veteran has claimed that he has 
missed from 4 to 6 days of work per month due to his lumbar 
spine disability.  While acknowledging such absence from 
work, VA's General Counsel has noted "mere assertions or 
evidence that a disability interferes with employment" is 
not enough to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such a showing has not been made in this case.  
Likewise, the objective evidence does not reflect any periods 
of hospitalization due to the low back disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 30 percent is 
not warranted for the veteran's service-connected lumbar 
spine disability for the period March 7, 2002, to January 8, 
2004; a rating of 40 percent is warranted for the veteran's 
service-connected lumbar spine disability from the period 
January 9, 2004; but a disability rating in excess of 40 
percent is not warranted for the veteran's service-connected 
lumbar spine disability from the period January 9, 2004.  


ORDER

A disability rating in excess of 30 percent for degenerative 
disc disease, lumbar spine, for the period from March 7, 
2002, to January 8, 2004, is denied.

A disability rating of 40 percent, but no greater, for 
degenerative disc disease, lumbar spine, for the period from 
January 9, 2004, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


